DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This office action is in response to application filed on 12/23/2019, priority date of 6/26/2017 based on CN201710495861.5.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 2 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The following claims are unclear and indefinite:
As for claim 2, it is unclear what is meant by “a host thread…is executed on the software platform, and the micro kernel is executed in the host thread” because independent claim 1 has been amended to state “a current micro kernel running on an operating system of the software platform”, and it appears Applicant’s argument that the amendment overcomes the previously mapped art , the previously mapped prior art teaches host thread executed on the software platform and micro kernel is executed on the host thread, appear to indicate the amended independent claim would not include the interpretation of the micro kernel running on a host thread.  Thus, it is unclear what is the met and bound of claim 2 in light of claim 1.  Correction and clarification is requested.  For the purpose of examination, Examiner assume the claim to mean KVM is executed on the software platform and the micro kernel is executed in the KVM without alternative host thread.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim 1-2, 6-7, 10, 12, 13, and 17-18 are rejected under 35 U.S.C. 103 as being unpatentable over Zhang et al., "Performance analysis towards a KVM-Based embedded real-time virtualization architecture," 5th International Conference on Computer Sciences and Convergence Information Technology, 2010, pp. 421-426), in view of Wen (US PGPUB 2016/0378529A1)

As for claim 1, Zhang teaches a micro kernel scheduling method (Section II, Subsection B - Kernel-Based Virtual machine and Section III – Real-Time Performance Analysis), applied to a software platform, the method comprising:
receiving a scheduling instruction for a current micro kernel [RTOS] running on an operating system [KVM] of the software platform  (Pg. 423, Section III, Subsection A, “guest RTOS is running…VM Exit…”  Specification of the present application states micro kernel can be an RTOS.  (Specification, paragraph 20)); and
switching the current micro kernel to a target OS running on an operating system [KVM] of the software platform (Pg. 423, Section III, Subsection A, “…Host Scheduling…the host kernel …invoke scheduler to determine which process will be running…” teaches the scheduler can determine either to run the guest RTOS again or another process.  Pg. 423, Section III, Subsection B, “…at the ‘Host Scheduling’ stage, some GPOS’s PU load is likely to preempt the guest RTOS process…” ).

While it is obvious to a person of ordinary skill in the art that there could be a plurality of RTOS partitions where scheduling host schedules between which process will be running next.  Nevertheless, in the interest of compact prosecution, Examiner note Zhang does not explicitly state the target OS is a RTOS.  
Wen teaches a known method of VM switching (paragraph 6, “hypervisor…context switching among virtual machines…”) including VMs running a target microkernel on an operating system [KVM] of the software platform (paragraph 29, “VMs 106 can be hosted….include…KVM hypervisor…higher level software may comprise a standard or real-time operating system (OS), may be a highly stripped down operating environment….” As noted above, Specification of present application teaches the microkernel can be understood as a RTOS, a stripped down operating environment that does not include traditional OS facilities. (Specification, paragraph 20)).  This known technique is applicable to the system of Zhang as they both share characteristics and capabilities, namely, they are directed to KVM based VM hosting of RTOS running VMs.
	One of ordinary skill in the art before the effective filing date of the application would have recognized that applying the known technique of Wen would have yielded predictable results and resulted in an improved system.  It would have been recognized that applying the technique of Wen to the teachings of Zhang would have yielded predictable results because the level of ordinary skill in the art demonstrated by the references applied shows the ability to incorporate such VM hosting features into similar systems.  Further, applying a target OS is a microkernel in the form of RTOS to Zhang with context switching of VMs including VMs running RTOS accordingly, would have been recognized by those of ordinary skill in the art as resulting in an improved system that would allow improved efficiency in utilization and sharing of resources among different VMs. (Wen, paragraph 6 and 29).

As for claims 13 and 18, they are the system and product claim of claim 1 above.  Thus, they are rejected under the same rationales.
In addition, Wen also teaches a memory storing a set of instructions and at least one processor configured to execute the set of instructions (paragraph 48 and 52).

As for claim 2, Zhang teaches a hosting thread or a Kernel-based Virtual Machine (KVM) [KVM] is executed on the software platform (Section II, Subsection B _ Kernel-based Virtual Machine)

As for claim 6, Zhang also teaches receiving an event message [VM Exit/signal] sent by the software platform (Section III, Subsection A – Base Overhead teaches under two alternative embodiments the claimed limitations, Embodiment I, “a physical interrupt occurs…KVM configures the VMCS such that any external interrupt cause a VM exit…” and Embodiment II, “…host ISR may send a signal to the guest RTOS process…”), wherein a host thread [KVM] and one of an agent thread or agent process [QEMU] are executed on the software platform [Host Linux] (Section – Background, Subsection B, item 2 – User-Space Emulator, and Section III, Subsection A – Base Overhead, stage 3), 
sending, by the software platform, the event message to the agent thread or agent process (Section III, Subsection A – Base Overhead, stage 3, page 423, last paragraph of left column to first paragraph of right column.  Two separate embodiments/interpretation of the prior art reads upon the claim limitation.  First embodiment “the Host ISR may send a signal…make it switch to user space for I/O device emulation…” in view of Section Background, Subsection B, Item 2 – User-space emulation, paragraph 2, “…QEMU process…main i/o thread…is used to manage emulated devices.” Thus, the signal for I/O device leads to i/o device emulation, which is performed by QEMU.  Second embodiment, “host Linux starts interrupt response immediately, …the host kernel must invoke scheduler to determine which process will be running…”, here the scheduler is understood as an agent); 
forwarding, by the agent thread or agent process, the event message to the host thread (Section Background, Subsection B, Item 2 – User-space emulation, paragraph 1, and Section III, Subsection A,, page 423, right column, 1st paragraph-2nd paragraph.  in a first embodiment, “…QEMU…simply issues a series of ioctl() system call to …manage virtual machines…” thus, the Ioctl() calls are understood as forwarding a representation of the event message to the host thread. In a second embodiment, “…scheduler to determine which process will be running…control gets back to KVM’s kernel module…detects that there is a pending interrupt…”  thus the scheduler selects the process to be run, and give control back to KVM’s kernel module);
converting, by the host thread, the event message to an interrupt event (page 423, right column, paragraph 2, “KVM detects that there is a pending interrupt” (the pending interrupt existence is understood as the event as claimed), “…injects a virtual interrupt to the guest by writing corresponding interrupt in formation to VMCS…” which converts the detection of pending interrupt event to a virtual interrupt to the guest); and 
receiving the interrupt event sent by the host thread (page 423, right column, paragraph 3, “at the end of VM entry, based on the interrupt information stored in VM CS, the hardware emulates the process of conventional interrupt handling…” Thus, guest receives the virtual interrupt injected in the previous step).  This known technique is applicable to the system of Lescouet as they both share characteristics and capabilities, namely, they are directed to interrupt handling in virtualized real-time operating system implementations.

As for claim 7, Zhang teaches receiving, by the software platform, information input by an external device (Pg. 423, Section III, subsection A – Base Overhead, “…physical devices raising an interrupt…”).
converting, by the software platform, the information to an event message (Page 423, left column last paragraph to right column first paragraph.  First embodiment, trigger to start interrupt response is converted to signal leading to I/O device emulation, as explained in rejection for claim 6, leads to sending information to QEMU for device emulation.  Alternatively, trigger for host Linux starts interrupt response leads to invoking scheduler to determing which process will be running is also an event message for the scheduler); and sending, by the software platform, the event message to the agent thread or agent process (Page 423, left column last paragraph to right column first paragraph).

As for claim 10, Zhang teaches the software platform is a Linux platform (page 423, left column last paragraph, “…host Linux…”).


As for claim 12, Zhang teaches wherein the agent thread or agent process has a corresponding entity that comprises a network card or virtual network card (page 423, left column, 1st full paragraph, “QEMU process has…main I/O thread…used to manage emulated devices…”  thus, the agent comprises a virtual network I/o device).

As for claim 17, Zhang also teaches receiving an event message sent by the software platform (Section III, Subsection A – Base Overhead teaches under two alternative embodiments the claimed limitations, Embodiment I, “a physical interrupt occurs…KVM configures the VMCS such that any external interrupt cause a VM exit…” and Embodiment II, “…host ISR may send a signal to the guest RTOS process…”)

Claims 3, 5, 8-9, 11, 14, 16, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Zhang and Wen, further in view of Lescouet et al. (US PGPUB 2007/0078891 A1).

As for claim 3, Zhang teaches each VM has a corresponding control value (Section II, Subsection B, sub chapter 2 – Control structure) which is used to store and pass control values from/to the hosted VM operating system, including microkernels (Section III, Subsection A – Base Overhead, “…information associated with this interrupt is stored …to VMCS…injects a virtual interrupt to the guest by writing corresponding interrupt information to VMCS…).  However, Zhang and Wen do not explicitly teach each microkernel has a MK Control unit or determining control values for target kernels and replacing a control value of current micro kernel with determined value to target kernel.
However, Lescouet teaches a known method of running a plurality of operating systems on a single platform divided up by utilizing virtual address spaces including wherein each micro kernel has a corresponding micro kernel control unit, each micro kernel control unit has a corresponding control value (paragraph 119 and 172.  Present application states the control unit can be, inter alia, a CPU register and the control value is the register value (Specification, paragraph 68).  Here, the context associated with each operating system includes state of the registers (paragraph 119).  In addition, MMU and status registers, instruction and stack pointers can also reasonably read upon the claimed limitation), and switching the current micro kernel to the target micro kernel comprises:
determining a first control value corresponding to the target micro kernel (paragraphs 119 and 172, restore the context of another operating system where it includes the register values, inherently determine the value corresponding to the to be restored context of the “another operating system”); and
replacing a second control value corresponding to the current micro kernel with the first control value corresponding to the target micro kernel (paragraph 119, 172, “…’context’—the current values of the set of state variables, such as register values…restore the stored context of another operating system…”).  This known technique is applicable to the system of Zhang and Wen as they both share characteristics and capabilities, namely, they are directed to hosting of plurality of microkernel based threads running in virtualized addressed spaces and context switching between said microkernels.
	One of ordinary skill in the art before the effective filing date of the application would have recognized that applying the known technique of Lescouet would have yielded predictable results and resulted in an improved system.  It would have been recognized that applying the technique of Lescouet to the teachings of Zhang would have yielded predictable results because the level of ordinary skill in the art demonstrated by the references applied shows the ability to incorporate such VM hosting features into similar systems.  Further, applying microkernels having control values, determining control value corresponding to target microkernel and replace control value of current to target microkernel to Zhang and Wen with context switching of microkernels where microkernels have control values associated accordingly, would have been recognized by those of ordinary skill in the art as resulting in an improved system that would allow improved interrupt handling between multiple operating systems including real-time operating systems and where different systems are designed for different purposes. (Lescouet, paragraph 16).

As for claims 14 and 19, they are the system and product claim of claim 3 above.  Thus, they are rejected under the same rationales.

As for claim 5, Lescouet also teaches simulating software running with the target micro kernel (paragraphs 99 and 105 in view of paragraphs 72 and 94 - virtualized device drivers are provided for accessing the shared hardware devices.  Thus, it is a form of simulation to run with the target micro kernels that are part of the operating systems running on top of the nanokernel/hardware resource dispatcher).

As for claim 16, they are the system claim of claim 5 above.  Thus, it is rejected under the same rationales.

As for claim 8, Lescouet teaches sending a micro kernel event message to the software platform (paragraph 119 and 121, trap call from current running operation system is handled by the operating system switcher 408, the trap call is understood as an event message to the software platform).

As for claim 9, Lescouet also teaches sending the micro kernel event message to the agent thread or agent process (paragraph 218, in the implicit mode, the interrupt/exception handler is used as in between to the nanokernel); and forwarding, by the agent thread or agent process, the micro kernel event message to the software platform (paragraph 218, “nanokernel is invoked…implicitly through an interrupt/exception handler…”).

As for claim 11, Lescouet also teaches wherein the microkernel control unit is a CPU register, and the control value is a register value (paragraphs 119 and 172 in view of paragraph 22 and Fig. 18.  “…’context’-the current values of the set of state variables such as register values…restore the stored context of another operating system…” in view of “…CISC processors have multiple registers, the states of which need to be saved and retrieved on switching between operating systems…”)



Claim 4, 15, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Zhang and Wen , in view of unknown author (hereafter IntHandler) (“Combining setjmp()/longjmp() and Signal Handling”, www.csl.mtu.edu/cs4411.ck/www/NOTES/non-local-goto/sig-1.html, Oct 1, 2014)

As for claim 4, Zhang also teaches receiving a scheduling instruction input by an external device (Pg. 423, Section III, Subsection A, “…physical interrupt occurs…VM Exit: KVM configures the VMCS such that any external interrupt cause a VM Exit…”  The interrupt is understood as a scheduling instruction.  Moreover, as it triggers further actions, it is necessarily received before it can trigger the further actions.); and
calling an interrupt handler according to the scheduling instruction (Pg. 423, Section III, Subsection A, “Host Scheduling: … host kernel must invoke scheduler to determine which process will be running…KVM detects there is a pending interrupt.  It therefore injects a virtual interrupt to the guest…at the end of VM entry, based on the interrupt information…” interjecting a virtual interrupt is understood as calling an interrupt handler of the guest to process the interrupt).
Zhang and Wen does not explicitly teach calling of setjmp function and longjmp function according to the scheduling instruction.
However, IntHandler teaches a known method of interrupt handler implementation including interrupt handler implemented by calling a setjmp function and a longjmp function according to the interrupt (Pg. 1, See implementation of IntHandler utilizing “setjmp(…)” and “longjmp(…)” calls).  This known technique is applicable to the system of Zhang and Wen as they both share characteristics and capabilities, namely, they are directed to interrupt handler implementations.
One of ordinary skill in the art before the effective filing date of the application would have recognized that applying the known technique of IntHandler would have yielded predictable results and resulted in an improved system.  It would have been recognized that applying the technique of IntHandler to the teachings of Zhang and Wen would have yielded predictable results because the level of ordinary skill in the art demonstrated by the references applied shows the ability to incorporate such interrupt handling implementation into similar systems.  Further, applying implementing interrupt handler utilizing setjmp and longjmp to Zhang and Wen with interrupt handler handling external interrupts that causes scheduling changes accordingly, would have been recognized by those of ordinary skill in the art as resulting in an improved system that would allow flexibility for further or special processing of interrupts (IntHandler, page 1).

As for claims 15 and 20, they are the system and product claims of method claim 4 above.  Thus, they are rejected under the same rationales.

Response to Arguments
Applicant’s arguments with respect to claim(s) 1-20 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
In addition, Applicant's arguments filed on 3/28/2022 have been fully considered but they are not persuasive.
Applicant Argues in the Remarks dated 3/28/2022:
Arg I: “Lescouet fails to disclose at least …Zhang fail to cure these deficiencies of Lescouet.  Nor has the Office alleged such.” (App. Arg. Pg. 11).
Examiner respectfully disagrees for the following reasons:
As for Arg. I, see paragraph above.  In addition, Examiner note applicant’s argument is a general allegation of inapplicability/failure to cure the deficiencies without substantive arguments and thus not persuasive.   Examiner has mapped Zhang in view of Wen in response to amended independent claim 1, and urges applicant to review and respond with substantive discussion of the applicability of the newly mapped art to the independent claim.  

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KEVIN X LU whose telephone number is (571)270-1233.  The examiner can normally be reached on M-F 10am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lewis Bullock can be reached on 5712723759.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KEVIN X LU/
Examiner, Art Unit 2199

/LEWIS A BULLOCK  JR/Supervisory Patent Examiner, Art Unit 2199